Order, Supreme Court, New York County (Alice Schlesinger, J.), entered January 6, 1994, which, inter alia, granted plaintiff’s motion for summary judgment foreclosure and dismissed defendants’ counterclaims, unanimously affirmed, with costs.
Plaintiff established a prima facie case by showing the existence of the note and defendants’ default in payment (see, Greater N. Y. Sav. Bank v 2120 Realty, 202 AD2d 248). Defendants do not deny that they have not made payments of interest or principal, and their unsupported conclusory allegations of tortious and/or fraudulent conduct by the bank are insufficient to demonstrate a question of fact sufficient to defeat plaintiff’s right to recovery (see, Bank Leumi Trust Co. v Samalot/ Edge Assocs., 202 AD2d 282).
We have considered defendants’ other arguments and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Kupferman, Tom and Mazzarelli, JJ.